Citation Nr: 0928682	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for a service-
connected anxiety disorder, currently rated as 30 percent 
disabling, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to January 
1944.  The Veteran died in June 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  At the time of the Veteran's death, his anxiety disorder 
was manifested by a degree of disability which more nearly 
approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

3.  At the time of the Veteran's death, his anxiety disorder 
was not manifested by a degree of disability which more 
nearly approximated occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for an anxiety disorder have not been met for purposes of 
accrued benefits.  38 U.S.C.A. §§ 1155, 5107, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9413 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a May 2008 letter notified the appellant of the 
above requirements.  However, this letter was received after 
the initial adjudication of the Veteran's claim in April 
2005.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements may create prejudicial 
error.  Shinseki v. Sanders, 556 U.S. - (2009).  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication. In 
this regard, the Board observes that after the May 2008 
letter was issued, in July 2008, a statement of the case 
(SOC) was issued.  A SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
the timing of the notice in this case is not prejudicial.  
See Sanders, 487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA treatment records and private treatment records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  The Veteran was also afforded a 
VA examination in April 2005 in connection with his increased 
rating claim.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination obtained in this case is 
adequate, as it is predicated on a review of the claims file 
and all pertinent evidence of record, and it fully addresses 
the rating criteria that is relevant to rating the disability 
in this case.  Thus, there is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


LAW AND ANALYSIS

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a Veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
Veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2008).  In Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted 
that this conclusion comported with the decision in Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefits claim is 
that, without the Veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year 
limitation on the receipt of accrued benefits.  That 
amendment to 38 U.S.C.A. § 5121(a) is only effective, 
however, for deaths occurring on or after December 16, 2003.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).  In this case, because the 
Veteran's death occurred in July 2006, the Board will 
consider the version of 38 U.S.C.A. § 5121 in effect after 
the change, which version favors the claimant.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.152(a).

In this case, in February 2005, the Veteran filed a request 
for an increased evaluation for his service-connected anxiety 
disorder.  The claim was originally denied in an April 2005 
rating decision and the Veteran filed a notice of 
disagreement (NOD) in May 2005.  Subsequently, a September 
2005 statement of the case (SOC) was issued, and the Veteran 
timely perfected his appeal in October 2005.  The Veteran 
died in June 2006 while the appeal was still pending.  The 
appellant then filed a timely claim for DIC later that month.  
In a September 2007 rating decision, an increased rating for 
the Veteran's service-connected anxiety disorder for accrued 
purposes was denied.  The appellant contends that a rating in 
excess of 30 percent is warranted for the Veteran's service-
connected anxiety disorder; thus there is an unpaid amount 
that was due to the Veteran prior to his death.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to his death, the Veteran's anxiety disorder was 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9413.  Under Diagnostic Code 9413, a 
30 percent evaluation is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that at 
the time of and prior to the Veteran's death he was not 
entitled to an evaluation in excess of 30 percent for his 
service- connected anxiety disorder.  In this regard, the 
Veteran had not been shown to have occupational and social 
impairment with reduced reliability and productivity.

In this case, at the April 2005 VA examination, the Veteran 
was assigned GAF score of 55.  According to DSM-IV, which as 
noted above, VA has adopted pursuant to 38 C.F.R. §§ 4.125 
and 4.130, a GAF score of 51 to 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that at the time of the Veteran's death, the 
clinical evidence more closely assessed the Veteran's 
occupational and social impairment around the 30 percent 
rating.  At the April 2005 VA examination, the Veteran's 
anxiety disorder symptoms included being nervous, shaking and 
difficulty sleeping.  

Socially, the Veteran stated that he remained married to his 
wife of 57 years, noting that they got along very well.  He 
also stated that he visited with his grandchildren and had 
many friends.  The examiner noted that the Veteran did not 
display any deficit in social functioning.  

Industrially, the record reflects that the Veteran was 
retired from a boat factory.  The Veteran stated that he 
spent most of his time exercising and doing chores around the 
house.  The Veteran denied unemployment or lost time from 
work secondary to any psychiatric symptomatology.

Therefore, the Board concludes that at the time of the 
Veteran's death, the Veteran's overall level of disability 
more nearly approximated that consistent with the assigned 30 
percent rating.  The Veteran's GAF score and reported PTSD 
symptoms at the April 2005 VA examination are indicative of 
moderate impairment.  Furthermore, at the April 2005 VA 
examination, the Veteran stated that he was doing well and he 
denied having any depression.  Thus, in evaluating all of the 
evidence of record, the Board finds that the Veteran's 
symptoms more nearly approximate moderate social and 
occupational impairment, or a 30 percent disability 
evaluation.

However, at the time of the Veteran's death, neither the 
symptoms nor the GAF score assigned were consistent with a 
higher disability rating.  For example, at the April 2005 VA 
examination, the Veteran was observed to be casually groomed.  
He cooperated fully.  His speech was within normal limits 
with regard to rate and rhythm.  His mood was anxious and his 
affect was appropriate to content.  His thought processes and 
associations were logical and tight.  There was no loosening 
of associations, nor was there any confusion.  He was 
oriented in all spheres and memory was grossly intact.  He 
did not report hallucinations and no delusional material were 
noted.  His insight was adequate and his judgment was intact.  
He denied any suicidal or homicidal ideation.  He was 
determined competent for VA purposes and was not in need of 
any psychiatric hospitalization.  In addition, the Veteran 
indicated that he had a number of friends and that he got 
along well with his wife.  Thus, the Veteran the evidence of 
record does not reflect that the Veteran had difficulty 
establishing and maintaining effective work and social 
relationships.

The claims file also contains records from a private hospice 
in which the veteran received care for approximately two 
months before his death.  These records document his 
declining physical state prior to his death but are not 
relevant to his service-connected mental condition.  For 
example, these records do not provide information which 
addresses the rating criteria in the VA Schedule for Rating 
Disabilities for rating mental disorders. 

Accordingly, the Board finds that at the time of the 
Veteran's death, the Veteran had met the requirements for a 
30 percent schedular rating, but no higher.  In this regard, 
although there was evidence of some evidence of panic 
attacks, there was insufficient evidence of symptomatology 
that more nearly approximated that which warrants the 
assignment of a 50 percent disability rating.  In this 
regard, as was noted above, the Veteran retired from his job, 
and stated that he had not been unemployed or suffered any 
time off from work due to psychiatric symptoms.  In addition, 
he had a number of friends and a good relationship with his 
wife.  Furthermore, the Veteran did not experience any 
symptoms such as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or disturbances of motivation or mood.  
Furthermore, the Veteran exhibits none of the criteria listed 
for a 70 percent rating.  See 38 C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point prior to 
his death; therefore no further staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that at the time of the Veteran's 
death, a 30 percent evaluation was appropriate and that there 
was no basis for awarding a higher evaluation for his anxiety 
disorder.  38 C.F.R. §§ 4.125 and 4.130, Diagnostic Code 
9413.

Thus, while the criteria for the assigned 30 percent 
evaluation had been met at the time of the Veteran's death, 
the criteria for a higher disability evaluation for the 
Veteran's service-connected anxiety disorder had not been met 
at the time of the Veteran's death.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for anxiety disorder for accrued 
benefits purposes.  Since the evidence is not in equipoise, 
the provisions of 38 U.S.C.A.  
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 30 percent 
for accrued benefit purposes.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
anxiety disorder was so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service- connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran had not contended that his service- 
connected anxiety disorder caused frequent periods of 
hospitalization.  In addition, the Veteran retired from his 
occupation in a boat factory.  Thus, the evidence of record 
did not indicate that he had marked interference with 
employment due solely to his service- connected anxiety 
disorder.  Additionally, and of greater import, the Board 
finds that the rating criteria to evaluate anxiety disorders 
reasonably described the claimant's disability level and 
symptomatology.  Therefore, the Veteran's disability picture 
was contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

Entitlement to an increased disability rating for service-
connected anxiety disorder for accrued benefit purposes, 
rated as 30 percent disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


